DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number US10,989,098 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
McLoughlin, J. (US Pat. No. 4,522,771)-which is considered the closest prior art of record, discloses an insulation layer and method of fabricating an insulation layer for use in high voltage electrical equipment.  A mixture of inorganic particles, inorganic cement, i.e. inorganic binder, and a fluid carrier vehicle for the cement, such as water, is applied to an intermingled array of inorganic fibers, wherein the intermingled array of inorganic fibers may comprise a woven fabric. The product of the mixture is further pressed into a layer having a generally planar configuration with the inorganic fibers reinforcing the layer, i.e. sheet or mat-like structure.  The insulation layer is provided for use in high-voltage electrical equipment, i.e. component of a system (see column 2, lines 15-33, column 3, lines 49-56, and column 4, line 66 to column 5, line 5).  While there is still fluid carrier vehicle present, i.e. water, in the formed layer, the layer is wound into the final position thereof in a distribution transformer or other high-voltage electrical equipment, i.e. component of a system, and once the formed layer is in the final position thereof, the remaining fluid carrier vehicle, i.e. water, is removed therefrom.  The layer is positioned on the high-voltage electrical equipment, i.e. component of a system, such that if forms an exposed surface of the high-voltage electrical equipment (see figure 1 and column 4, lines 8-28).  
The difference between McLoughlin and the instant invention is that McLoughlin fails to disclose wherein the insulating layer is a thermal insulating layer for thermally insulating at least a portion of said system component structure.
Applicant discloses on paragraph [0012] of instant specification that: “In addition to other potential advantages, the present invention may provide one or any combination of the following advantages: a relatively low-cost approach to insulating all or a portion of an exhaust system of an internal combustion engine, especially relative to the cost of conventional heat shields; a thermal insulation that can be applied directly onto at least a portion of the exterior of an exhaust system structure; a thermal insulation system for an internal combustion engine exhaust system that can reduce an outer surface temperature of an automobile exhaust system structure to below 500°C, below 400°C, below 300°C, below 200°C, or even below 100°C; a relatively simple method of insulating an exhaust system structure of an exhaust system of an internal combustion engine; elimination of heat shields and the associated heat shield rattle, heat shield tooling and heat shield attachment operations; cost effective way to replace the need for a thermally insulating double walled exhaust or other pipe; protects adjacent surroundings from excessive heat; keeps heat within selected portions of the exhaust system structure; a non-metallic thermal insulation system with a relatively reduced likelihood of corrosion, as compared to conventional heat shield systems; sound attenuation and thermal insulation; useful in repairing defects or damage in an exhaust system structure (e.g., holes in an exterior housing); sufficiently reduce the exterior temperature of a desired portion of an exhaust system structure to eliminate burning exposed skin coming in contact with that portion of the exhaust system structure (e.g., a motorcycle exhaust pipe); enhanced design freedom in configuring and locating the exhaust system structure; and sufficiently reduce the exterior temperature of an underneath portion of an exhaust system structure so as to prevent grass or brush fires caused by contact with the exhaust system structure (e.g., of off-road construction equipment).”
Applicant discloses on paragraph [0077] of instant specification that: “Examples of such a system that exhibits or produces such an elevated temperature include an exhaust system for an internal combustion engine, as well as industrial applications such as insulating steam lines or other high temperature lines. Examples of such systems susceptible to being damaged by exposure to elevated temperatures (e.g., such as caused by a fire or other high temperature environments) include commercial or industrial systems, like those found in buildings, and residential systems, like those found in homes. Such systems may include, e.g., fittings, fuel lines, electric lines, hydraulic lines, pneumatic lines, etc. that can be found in buildings and that need to be protected from excessive heat such as, for example, from a fire. For an exhaust system, the component structure can be an exhaust system structure (e.g., an exhaust pipe, pollution control device, muffler, expansion chamber, resonator etc.) having an interior through which exhaust gases flow, and the thermal insulating wrap is intended to thermally insulate so as to keep heat within at least a portion, most or all of the exhaust system structure. For an electrical system, the component structure could be, for example, an electrical conduit, pipe or circuit box through which electrical wires are run, and the thermal insulating wrap is intended to thermally insulate so as to keep heat out of at least a portion, most or all of the electrical system component structure.”
There is no reason, motivation or suggestion, in McLoughlin, alone or in combination, which would motivate one of ordinary skill in the art to have a component of an electrical system and a thermal insulating structure for thermally insulating at least a portion of said electrical system component structure, with the above configuration as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759